DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 2, filed May 17, 2022, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: location determination module ... in claims 15-16, and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specification interpretations of the structure is as follows:
A location determination module is understood to be a module that has physical structure through being a processor and/or a device with associated components and circuitry configured to perform a specific application or function, as described for the performance of the functions of the invention in Para 0166 and 0167.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 8, and 15, an updated search and interference search has been made, but no further references have been found.  Therefore, the claim is allowable.  The reasons previously stated is recited below:
Paudel et al. (US 2020/0348687; hereinafter Paudel; of record in IDS), and Szajnowski et al.
(US 2004/0240322; hereinafter Szajnowski; of record in IDS), as previously cited to base claims 1, 8, and
15, when considered separately or in combination, do not disclose or teach the following limitations as a
whole:
"A method, comprising:
detecting, by one or processing units of a vehicle, a first timestamp of a first detection of an event based on signals captured by an array of light sensors, wherein the array of light sensors is
mounted on a chassis of the vehicle;
determining, by the one or more processing units, a direction of the event, based on an
identity of a light sensor of the array of light sensors that sensed the event;
recording, by the one or more processing units, a second timestamp of a second detection of
the event based on signals captured by an array of audio sensors, wherein the array of audio sensors
is mounted on the chassis of the vehicle;
determining, by the one or more processing units, a distance of the event from the arrays of
light and audio sensors, based on a difference between the first timestamp, the second timestamp, a speed of sound, and a speed of the chassis of the vehicle; and
controlling the vehicle to take action based on the event." as recited or analogously recited in
amended independent claims 1, 8, and 15 of the application.
While the abovementioned related prior art discloses or teaches specific parts of the amended
limitations, the prior art cannot be obviously combined in a reasonable manner to read on the
limitations as a whole. The limitations recite a method for first detecting a direction of an event using
light sensing while also recording a timestamp of the event, which is followed by an audio sensor array
detecting a separate property of the event (sound) and recording a second timestamp of the detection.
The dis lance is then calculated using the timestamp, the speed of the second physical property, and the
speed of the vehicle. There is no individual prior art that discloses this combination of limitations, and
prior art that leaches the detection of direction and location of an event using multiple sensor arrays
fails to disclose or teach the specific roles of the types of sensor arrays while also utilizing the specific variables/parameters claims for the determination of a distance.
For example, in the closely related and previously cited primary reference of Paudel, a sound
event is determined, and the sound source is located by a moving vehicle. However, Paudel fails to
disclose a specific method where camera or light sensors are used to first detect a direction of the event
and record a timestamp, while audio sensors are used to detect a location of an event through a
different property of the event than the first sensors detect. Further, Paudel fails to disclose that the
location of the event (as a distance to the event from the sensors) through the use of all of the variables
listed. In particular, the timestamps obtained through the claimed method in combination with the
speed of sound and vehicle velocity are not the means disclosed for Paudel to determine a distance to
the detected event. While the previously cited secondary reference of Szajnowski teaches the use of
timestamps in locating an audio event source, it does not teach all of the abovementioned deficiencies of Paudel.
In the closely related and previously cited prior art of O'Donnell et al. (US 2020/0070816;
hereinafter O'Donnell; of record), audio sensors are first used to detect the direction of a sound from
and event and focus a second set of sensors in the direction of the sound. Then, a combination of
collision sensors (i.e. light, LIDAR, imaging) and audio sensors are used to locate the event. However,
the use of sensors lo perform detection of different physical properties occurs in reverse of what is
claimed in the application. Further, O'Donnell fails to teach that vehicle motion or the use of
timestamps from each type of sensor array are variables used in the locating process. Thus, O'Donnell
can neither be used to replace the primary reference of Paudel, nor can it be used in obvious combination with Paudel in order to cure the deficiencies.
No additional prior art could be found to apply to these limitations, either as single reference
disclosing all of the limitations or as a reasonable obvious combination of references disclosing or teaching individual elements.
In regards to claims 2-7, 9-14, and 16-20, the claims are dependent upon an allowable claim and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                

/JAMES M MCPHERSON/Examiner, Art Unit 3663